Citation Nr: 1010115	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  08-15 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1978 to April 
1980.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In his May 2008 substantive appeal (on VA Form 9), the 
Veteran requested a hearing at the RO before a Veterans Law 
Judge of the Board, also more commonly referred to as a 
Travel Board hearing.  He subsequently failed to appear at 
his hearing on two separate occasions.  38 C.F.R. § 20.704(e) 
(2009).

Unfortunately, the Board finds that additional development is 
required for the Veteran's claims of service connection for 
bilateral hearing loss and tinnitus.  Therefore, these claims 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  The Board is going ahead and 
deciding the claim for service connection for hepatitis C.  


FINDING OF FACT

There is no competent and credible evidence attributing the 
Veteran's hepatitis C to his military service.


CONCLUSION OF LAW

The Veteran's hepatitis C was not incurred in or aggravated 
by his military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.102, 3.303 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on the merits, 
providing relevant VA case law, regulations and statutory 
provisions, the relevant factual background, and an analysis 
of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

In this case, a letter satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in December 
2006.  The letter informed him of the evidence required to 
substantiate his claim and of his and VA's respective 
responsibilities in obtaining supporting evidence.  Note also 
that the December 2006 letter complied with Dingess by 
discussing the downstream disability rating and effective 
date elements of the claim.   

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained his service treatment records 
(STRs), Social Security Admonition (SSA) treatment records, 
VA treatment records and lay statements in support of his 
claim.  The RO also attempted to schedule the Veteran for two 
separate Travel Board hearings before a Veterans Law Judge.  
However, and as will be explained, there is no competent 
evidence that the Veteran's hepatitis C is related to his 
military service according applicable VA regulation.  Given 
this fact, it is unnecessary to provide an examination and 
opinion to establish this fact.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  

II.  Entitlement to Service Connection for Hepatitis C

The Veteran contends he contracted hepatitis C as a result of 
his military service.  

Service connection may be granted if it is shown the Veteran 
suffers from a disability resulting from an injury suffered 
or a disease contracted in the line of duty, or for 
aggravation during service of a pre-existing condition beyond 
its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 
C.F.R. §§ 3.303, 3.306.  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
some cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).  

A disorder also may be service connected if the evidence of 
record reveals the Veteran currently has a disorder that was 
chronic in service or was seen in service with continuity of 
symptomatology demonstrated after service.  38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
In order to establish a showing of chronic disease in 
service, or within a presumptive period per § 3.307, a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic," is 
required.  38 C.F.R. § 3.303(b).  Subsequent manifestations 
of the same chronic disease at any later date, however 
remote, are service connected, unless clearly attributable to 
intercurrent causes.  Id. 

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
However, lay evidence may be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to 
whether medical evidence is needed to demonstrate that a 
Veteran presently has the same condition he or she had in 
service or during a presumption period, or whether lay 
evidence will suffice, depends on the nature of the Veteran's 
present condition (e.g., whether the Veteran's present 
condition is of a type that requires medical expertise to 
identify it as the same condition as that in service or 
during a presumption period, or whether it can be so 
identified by lay observation).  Savage, 10 Vet. App. 488, 
494-97 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise 
(i.e., about evenly balanced for and against the claim), with 
the Veteran prevailing in either event.  Conversely, the 
claim will be denied if the preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, there is no disputing the Veteran meets the first and 
indeed perhaps most fundamental requirement for any service-
connection claim, which is proof he has the condition he is 
alleging, hepatitis C.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  In the absence of proof of a current 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service 
connection presupposes a current diagnosis of the condition 
claimed).  The Veteran's VA treatment records state that the 
Veteran was first diagnosed with hepatitis C in 2004 and has 
since been receiving treatment.  So the Veteran has the 
required current diagnosis of hepatitis C.  See Boyer, 210 F. 
3d. at 1353.  See also Degmetich v. Brown, 8 Vet. App. 208 
(1995); 104 F.3d 1328, 1332 (1997) (holding that VA 
compensation only may be awarded to an applicant who has 
disability existing on the date of application, not for past 
disability); McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007) (noting that the requirement of a current disability 
is satisfied when the claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim and that a claimant may be granted 
service connection even though the disability resolves prior 
to VA's adjudication of the claim).

Consequently, the determinative issue is whether the 
Veteran's hepatitis C is somehow attributable to his military 
service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  Unfortunately, there is simply no 
competent and credible evidence of record establishing this 
required correlation.

The risk factors for hepatitis C include intravenous (IV) 
drug use, blood transfusions before 1992, hemodialysis, 
intranasal cocaine, high-risk sexual activity, accidental 
exposure while a health care worker, and various kinds of 
percutaneous exposure such as tattoos, body piercing, 
acupuncture with non-sterile needles, shared toothbrushes or 
razor blades.  VBA letter 211B (98-110) (November 30, 1998).  
In this regard, the RO sent the Veteran a development letter 
in December 2006 asking that he complete and submit the 
enclosed "Risk Factors for Hepatitis C Questionnaire", but 
he did not.  There are, in fact, no statements in the file 
from the Veteran concerning his beliefs as to how he may have 
contracted hepatitis C.  The Board notes that the Veteran has 
failed to assist the RO in establishing the necessary facts, 
or to obtain additional evidence in order to establish his 
claim for service connection.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991) ("The duty to assist is not always a 
one-way street.  If a Veteran wants help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence.").

The Veteran also has failed to provide any objective 
indication of having hepatitis C for many years after 
service, until 2004, so more than two decades after his 
military service ended.  So even accepting that hepatitis C 
may be dormant or have a latency before the associated 
symptoms become evident, the lapse of so many years in this 
particular instance after the Veteran's separation from 
service and the first documented complaint of this claimed 
disorder is probative evidence to be considered in 
determining whether his hepatitis C dates back to his 
military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  

Of equal or even greater significance, there is simply no 
medical evidence of record etiologically linking the 
Veteran's hepatitis C to his military service.  While the 
record contains VA treatment records dating back to February 
2005, there is no indication in those records as to a 
potential in-service cause of the Veteran's hepatitis C, 
either in his self-reported medical history or otherwise.  
The Board also notes that a VA treatment record dated in 
January 2006 notes that the Veteran worked for many years for 
a private ambulance company and had several blood exposures.  
This suggests that the risk for hepatitis C occurred after 
service.  Additionally, the Veteran's STRs are completely 
silent as to any indication of an incident or occurrence 
which may, however remote, be related to the current 
diagnosis of hepatitis C.  

The Board notes that the Veteran has submitted a claim for 
his hepatitis C to the SSA in September 2007.  According to 
the evidence of record, no determination has been made 
concerning his entitlement to benefits from the SSA.  
However, even if the Veteran was receiving benefits, the 
criteria utilized by VA and the SSA in determining 
entitlement to disability benefits are not same, and VA is 
not bound by the findings of disability made by other 
agencies, including SSA.  See Collier v. Derwinski, 1 Vet. 
App. 413, 417 (1991).

Thus, even acknowledging there is the required proof the 
Veteran has hepatitis C, there still is no probative (both 
competent and credible) medical or other evidence of record 
of a nexus or relationship between the time he spent in the 
service and his contracting hepatitis C.  Jones v. Brown, 7 
Vet. App. 134, 137 (1994).  See also Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995) (citing Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993)).  His lay statements, though competent, 
are not also credible.  And aside from that, his opinion 
regarding the etiology of his hepatitis C - in terms of 
whether it is attributable to his military service versus 
other unrelated factors, is not very credible given there are 
no specific indications of how he may have contracted 
hepatitis C.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1373, 
1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 
(2007).  See also Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006) (indicating the Board retains the discretion 
to make credibility determinations and otherwise weigh the 
evidence submitted, including lay evidence).  There is simply 
no medical evidence to support the Veteran's statement that 
his hepatitis C is related to his military service.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for hepatitis C.  So there is no reasonable doubt 
to resolve in his favor, and his claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

The claim for service connection for hepatitis C is denied.  


REMAND

The Veteran, in addition to his claim for service connection 
for hepatitis C, also seeks service connection for bilateral 
hearing loss and tinnitus.  He contends that he suffers from 
these two conditions as a result of his military service.  

As mentioned above, service connection may be granted if it 
is shown the Veteran has disability resulting from an injury 
sustained or a disease contracted in the line of duty, 
or for aggravation during service of a pre-existing condition 
beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153; 
38 C.F.R. §§ 3.303, 3.306.

Organic diseases of the nervous system - such as 
sensorineural hearing loss - will be presumed to have been 
incurred in service if manifested to a compensable degree of 
at least 10 percent within one year after service.  However, 
this presumption is rebuttable by probative evidence to the 
contrary.  
38 U.S.C.A.  §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Tinnitus is "a noise in the ear, such as ringing, buzzing, 
roaring, or clicking.  It is usually subjective in type."  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (DORLAND'S) 1956 
(31st ed. 2007).
U.S.C.A.  §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
According to VA standards, impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for 
at least three of these frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

For service connection, it is not required that a hearing 
loss disability by the standards of 38 C.F.R. § 3.385 be 
demonstrated during service, although a hearing loss 
disability by the standards of 38 C.F.R. § 3.385 must be 
currently present.  Service connection is possible if such 
current hearing loss disability can be adequately linked to 
military service.  Ledford v. Derwinski, 3 Vet. App. 87, 
89 (1992).

Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting regulatory requirements for 
hearing loss disability for VA purposes (i.e., 38 C.F.R. 
§ 3.385), and a medically sound basis upon which to attribute 
the post-service findings to the injury in service, as 
opposed to intercurrent causes.  Hensley, 5 Vet. App. at 159.  

According to applicable regulation, VA must provide the 
Veteran a medical examination for a medical nexus opinion 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies; and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability; but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).

Here, there is no disputing the Veteran meets the first and 
perhaps most fundamental requirement of his claims, which is 
proof he has bilateral hearing loss and tinnitus.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  In the absence 
this proof, there could be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service 
connection presupposes a current diagnosis of the condition 
claimed).  His post-service VA treatment records show a 
diagnosis of both bilateral hearing loss and tinnitus.  See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  

Consequently, the determinative issue is whether the 
Veteran's bilateral hearing loss and tinnitus are somehow 
attributable to his military service.  See Watson v. Brown, 
4 Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  
Unfortunately, there is insufficient competent and credible 
evidence of record establishing this required correlation. 

Specifically concerning his claim for bilateral hearing loss, 
the Veteran received an audiological consult in December 
2007.  At that time, the VA treating physician found that the 
Veteran had bilateral mild-moderate sensory-neural hearing 
loss at 3000-8000Hz.  The physician then stated that "it is 
possible a component of the Veteran's hearing loss is the 
result of acoustic trauma suffered while on active duty."  
Therefore, additional development is necessary before the 
Board may adjudicate these claims on the merits.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA compensation 
examination to determine the nature and etiology of 
bilateral hearing loss and tinnitus disabilities.  
He is hereby advised that failure to report for 
this scheduled VA examination, without good cause, 
may have adverse consequences on this pending 
claim.  The examination should include any 
diagnostic testing or evaluation deemed necessary.  
The claims file, including a complete copy of this 
remand, must be made available for review of the 
Veteran's pertinent medical and other history.  
    
Based on physical examination and comprehensive 
review of the claims file, the examiner is asked to 
indicate whether it is at least as likely as not 
(50 percent or greater probability) that his 
current bilateral hearing loss and tinnitus 
disabilities initially manifested during the 
Veteran's military service, or to a compensable 
degree within 1 year of his service, or is 
otherwise attributable to his service.
    
The term "at least as likely as not" does not mean 
merely within the realm of medical possibility, 
rather that the weight of medical evidence both for 
and against a conclusion such as causation is so 
evenly divided that it is as medically sound to 
find in favor of that conclusion as it is to find 
against it.  
    
The examiner must discuss the rationale of the 
opinion, whether favorable or unfavorable, based on 
the findings on examination and information 
obtained from review of the record.
    
2.  Then readjudicate the claims in light of the 
additional evidence.  If the claims are not granted 
to the Veteran's satisfaction, send him a 
supplemental statement of the case (SSOC) and give 
him an opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


